Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

The rejection under section 103 is withdrawn in favor of the following new ground of rejection, adding WO 2009087130, which was necessitated by the IDS dated 11/15/2022:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 remain rejected under 35 U.S.C. 103 as being unpatentable over WO 2016070051 (WO 051) in view of WO 2009087130 (WO 130) and WO 2013016081 (WO 081).

WO 051 demonstrates that combinations of NOTCH inhibitors and anti-PD-1 and anti-PDL1 antibodies for cancer treatment were known at the time of the invention:

    PNG
    media_image1.png
    202
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    312
    657
    media_image2.png
    Greyscale

WO 051 may fail to explicitly teach that the Notch pathway inhibitor is a gamma secretase inhibitor, such as Compound A.  
However, WO 130 also teaches that Notch signaling promotes tumor growth: 
    PNG
    media_image3.png
    116
    652
    media_image3.png
    Greyscale

In particular, WO 103 also identifies gamma secretase as an important target in Notch signaling for cancer therapy:

    PNG
    media_image4.png
    499
    650
    media_image4.png
    Greyscale

In this manner WO 051 and WO 103 teach that the particular known technique of using gamma secretase inhibitors as NOTCH pathway inhibitors to treat cancer was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to those therapies that use NOTCH inhibitors, such as combinations with anti-PD-1 or anti-PD-L1 antibodies, as taught by WO 051, would have yielded the requisite expectation of success.  




The above references do not teach Compound A as the gamma secretase inhibitor (GSI).  However, it is for this proposition that the examiner joins WO 081 which identifies that Compound A as a GSI, as well as methods of making and using this compound, including treatment of T-cell acute lymphoblastic leukemia, acute lymphoblastic leukemia, acute myelogenous leukemia, chronic myelogenous leukemia, erythroleukemia, breast cancer, ovarian cancer, melanoma, lung cancer, pancreatic cancer, glioblastoma, colorectal cancer, head and neck cancer, cervical cancer, prostate cancer, liver cancer, squamous cell carcinoma (oral), skin cancer and medulloblastoma are disclosed in WO 081, see pages 2+.
Significantly, WO 081 teaches that the compound can be used with other therapeutic agents:

    PNG
    media_image5.png
    229
    512
    media_image5.png
    Greyscale

In this way, those of ordinary skill could have applied the combination of Compound A and anti-PD-1 or anti-PD-L1 therapies in a predictable fashion for the purposes of treating the recited cancers.  As outlined above, WO 051 teaches combination therapy of NOTCH inhibitors and anti-PD-1 and anti-PDL1 antibodies for cancer treatment.  The WO 081 is added for the proposition that Compound A is applicable to this combination therapy.  Specifically, WO 081 teaches that the particular known technique of using Compound A as a NOTCH inhibitor was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to those therapies that use NOTCH inhibitors, such as combinations with anti-PD-1 or anti-PD-L1 antibodies, as taught by WO 051, would have yielded predictable results.  Accordingly, combining Compound A with anti-PD-1 or anti-PD-L1 therapies for the purpose of treating the recited cancers would have been prima facie obvious.  In particular, the combination of compounds which are directed towards the same therapeutic use is a straight-forward option in the field of pharmacology. 
Dependent claims recite regimen and dosages.  However, the amount of Compound A or PD-1 or PD-L1 antibody in the disclosed composition, or manner of administration are result-effective parameters that will affect the pharmacological and pharmacokinetic properties of the final composition.  In this manner, the amount of a specific ingredient in a composition is clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  
Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve a desired result. For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs. The animal model also can be used to determine the appropriate concentration range and route of administration. Such information can then be used to determine useful doses and routes for administration in humans.
Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals. The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50/ED5o. Pharmaceutical compositions which exhibit large therapeutic indices are preferred. The data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity. The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration. The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment. Dosage and administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect. Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance/response to therapy. Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.
Normal dosage amounts can vary from micrograms to 100,000 micrograms, up to a maximum total dose, depending upon the route of administration. Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In this way, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s).

Applicant argues that Compound A is structurally and functionally different than the anti-DLL4 antibodies or Notch 2/3 agonists of WO 051.  However, as outlined above, these agents, including Compound A, are all inhibitors of the Notch pathway. Specifically, WO 051 and WO 103 teach that the particular known technique of using gamma secretase inhibitors as NOTCH pathway inhibitors to treat cancer was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to those therapies that use NOTCH inhibitors, such as combinations with anti-PD-1 or anti-PD-L1 antibodies, as taught by WO 051, would have been prima facie obvious.  Accordingly, contrary to Applicant’s remarks, a POSITA reading WO ’081 would find the motivation to specifically modify the teachings of WO 051 with the compound of WO 081 to arrive at the pending claims, with a reasonable expectation of success.
As previously, pointed out, any unexpected results alleged by Applicant are not probative in view of the applied references.  Specifically, these results do not provide a side-by-side showing of other GSI’s in comparison to Compound A with an anti-PD-1 or anti- PD-L1 antibody.  As demonstrated above, it is prima facie obvious to combine GSI’s with PD-1 or PD-L1 antibodies in the manner claimed.  Therefore any unexpected result of Compound A in this combination must be in compared with other GCI’s.  

	

The double patenting rejections remain outstanding: 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12, 13, 15, 16 of U.S. Patent No. 10555951 in view of WO 051.
The conflicting claims cover methods of treating the recited cancers with Compound A:

    PNG
    media_image6.png
    87
    414
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    78
    387
    media_image7.png
    Greyscale

While the conflicting claims do not recite combinations with anti- PD-1 or anti-PD-L1 therapies, WO 051 is combined in the same manner as above.  Namely, for the proposition that such combinations for the treatment of cancer are prima facie obvious.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8569286, in view of WO 051.
The conflicting claims cover Compound A and methods of treating the recited cancers with Compound A:

    PNG
    media_image8.png
    325
    543
    media_image8.png
    Greyscale

While the conflicting claims do not recite combinations with anti- PD-1 or anti-PD-L1 therapies, WO 051 is combined in the same manner as above.  Namely, for the proposition that such combinations for the treatment of cancer are prima facie obvious.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10688104.
The conflicting claims cover the recited combination therapy in a manner anticipating the instant methods:

    PNG
    media_image9.png
    168
    423
    media_image9.png
    Greyscale

Specifically, based on the above, the conflicting claims anticipate the elements of the instant method with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

This is a continued application and all claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Specifically, the new grounds of rejection adding WO 130 were necessitated by the IDS dated 11/15/2022.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642